Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 3 recites the performance of steps subject to the conditions precedent “if the first user device and the second user device are determined to be within a designated geographic proximity to a location of the first golf event.” Giving the claim its broadest reasonable interpretation. “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not to be carried out in order for the claimed method to be performed.” Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). As such, the claimed steps subject to conditions precedent need not be given patentable weight. Consequently, “displaying the first golf event on the first user device and the second user device” and “determining a location of one of the first user device and the second user device” need not be carried out in order for the claimed method to be performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving from a first user a request to create a first golf group; transmitting a request to at least a second user to join the first golf group; in response to an acceptance of the request to join the first golf group from the second user, associating a user corresponding to the second user with the first golf group; receiving a request from one of the first user and the second user to create a golf event; creating a first golf event, the first golf event corresponding to the first golf group such that the golf event is accessible by one of the first user and the second user.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components. That is, other than reciting “processors”, “server” and “database” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components under certain methods of organizing human activity (sales and business relations). For example, “providing”, “storing”, “receiving”, “transmitting”, “associating”, “receiving” and “creating” in the context of this claim encompasses the user to manually determine create a golf game, invite players and initiate games in response to player’s acceptance. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements- a “processor”, “database”, “server” and a “user device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 1 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-5 further describe the identified abstract idea. The generic computer component of claims 2-5 (server, user interface, computer and user device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straub (U.S. Patent Application Publication No. 2018/0158149).

As to claim 1, Straub teaches a method comprising:
providing a server having a processor and a database in electronic communication with the processor; (para 22)
storing data corresponding to one or more user accounts on the database; (para 31)  
receiving from a first user device a request to create a first golf group on the server; (para 30-31 and 33, the system allows the users to create golf groups based on golfers in the vicinity)
transmitting a request to at least a second user device to join the first golf group on the server; (para 30-31 and 33)
in response to an acceptance of the request to join the first golf group from the second user device, associating a user corresponding to the second user device with the first golf group; (para 38, 40-42 and 46)
receiving a request from one of the first user device and the second user device to create a golf event; (para 40-42 and 46)
creating a first golf event on the server, the first golf event corresponding to the first golf group such that the golf event is accessible by one of the first user device and the second user device. (para 34, 42 and 47, show that the system provides golf event confirmations to the users)
As to claim 2, Straub teaches the method of claim 1 as discussed above. 
Straub further teaches:
providing a user interface displayable on the first user device and the second user device, wherein the user interface displays the first golf event on the first user device and the second user device. (fig 2-4, show that the system provides an interface to the user in order to present the golf events)
As to claim 3, Straub teaches the method of claim 2 as discussed above. 
Straub further teaches:
determining a location of one of the first user device and the second user device; displaying the first golf event on the first user device and the second user device if the first user device and the second user device are determined to be within a designated geographic proximity to a location of the first golf event. (para 30-31 and 33)
As to claim 4, Straub teaches the method of claim 1 as discussed above. 
Straub further teaches:
receiving a request from a third user device to create a second golf group and associating one or more additional user devices with the second golf group. (para 43-45, the system allows multiple users to create golf events and golf groups)
As to claim 5, Straub teaches the method of claim 1 as discussed above. 
Straub further teaches:
transmitting a request from the server to a computer of a golf course requesting a tee time for the first golf event. (para 55-56, the user requests a tee time booking from the system)




Conclusion
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628